DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 1-3, 5-22, 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/17/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-3, and 5  is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US 8,497,162 B1 (Too).

Re claim 1, Too teaches a lid attach process, comprising:
	dispensing an adhesive material (adhesive film 18 step 50 Fig. 3) such that the adhesive material attaches to a periphery of a substrate (substrate 14 Fig. 1); 
positioning the lid (lid 20) over a die (integrated circuit 12) attached to the substrate using a lid carrier (lid alignment plate 200), wherein the periphery of the lid is aligned with a periphery of the lid carrier (Fig. 1 Col. 4 lines 45-50); 
attaching the lid to the substrate with the adhesive material forming an interface with the substrate (Col. 4 lines 45-50); and 
contacting a thermal interface material (TIM) (indium thermal interface material 22) on the die with the lid (Figs. 1-3).  

Re claim 2, Too teaches coating the die with the TIM prior to attaching the lid to the substrate (steps 60 and 70 Fig. 3 Col. 4 lines 4-44).  

Re claim 3, Too teaches wherein coating the die with the TIM comprises using a stamp-type dispensing head (indium film is stamped Col. 5 lines 34-50).

Re claim 5, Too teaches moving the die from a first position to a second position prior to positioning the lid over the die (Col. 6 lines 4-14).  

Claim(s) 1-2, 5 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US 2005/0284863 A1 (DeBonis).

Re claim 1, DeBonis teaches a lid attach process, comprising:
	dispensing an adhesive material (sealant 170 Fig. 2D) such that the adhesive material attaches to a periphery of a substrate (package substrate 115 Fig. 2D); 
positioning the lid (IHS 150) over a die (die 140) attached to the substrate using a lid carrier (lever arm assembly 126), wherein the periphery of the lid is aligned with a periphery of the lid carrier (Fig. 2E); 
attaching the lid to the substrate with the adhesive material forming an interface with the substrate (Fig. 2F); and 
contacting a thermal interface material (TIM) (TIM 160) on the die with the lid (Fig. 6).  

Re claim 2, DeBonis teaches coating the die with the TIM prior to attaching the lid to the substrate (Fig. 2D).  

Re claim 5, DeBonis teaches moving the die from a first position to a second position prior to positioning the lid over the die (Fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 6, 14-16, 20-21, 25-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0284863 A1 (DeBonis) further in view of US 8,810,028 B1 (Zohni).
Re claim 6, DeBonis teaches the lid attach process of claim 1, but DeBonis does not explicitly teach wherein dispensing the adhesive material comprises dispensing the adhesive material using a same dispensing head as dispensing the TIM. 

However, DeBonis does teach that the sealant dispenser deposits adhesive and that the TIM dispenser dispenses adhesive ([0032]).

Zohni teaches wherein the same material can be used for TIM and sealant for lid to substrate bonding (Col. 7 lines 30-63).

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the same material for both the TIM and adhesive layer in the invention of DeBonis.  

The motivation to do so being that using the same material for both the TIM and adhesive material provides the predictable result of allowing the ordinary skilled artisan to use the same dispenser for the application of the sealant and TIM thus reducing the complexity of the package tool assembly. DeBonis teaches that the dispensers 125A and 125B can dispense the same materials thus either dispenser would be able to deposit both the TIM and adhesive material when using the same material for both uses as taught by Zohni.

Re claim 14, DeBonis teaches a method comprising: 
applying an adhesive material (sealant 170 Fig. 2D) to a peripheral region of a substrate (package substrate 115 Fig. 2D) using a dispensing head (sealant dispenser 125B); 
applying a thermal interface material (TIM) (TIM 160) to a die (die 140) connected to the substrate using a dispensing head; 
positioning a lid (IHS 150) over the die and the substrate, wherein a periphery of the lid is aligned with the adhesive material (Fig. 2E); and 
attaching the periphery of the lid to the substrate with the adhesive material forming an interface with the substrate (Fig. 2F).  

DeBonis does not explicitly teach wherein dispensing the adhesive material comprises dispensing the adhesive material using a same dispensing head as dispensing the TIM. 

However, DeBonis does teach that the sealant dispenser deposits adhesive and that the TIM dispenser dispenses adhesive ([0032]).

Zohni teaches wherein the same material can be used for TIM and sealant for lid to substrate bonding (Col. 7 lines 30-63).

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the same material for both the TIM and adhesive layer in the invention of DeBonis.  

The motivation to do so being that using the same material for both the TIM and adhesive material provides the predictable result of allowing the ordinary skilled artisan to use the same dispenser for the application of the sealant and TIM thus reducing the complexity of the package tool assembly. DeBonis teaches that the dispensers 125A and 125B can dispense the same materials thus either dispenser would be able to deposit both the TIM and adhesive material when using the same material for both uses as taught by Zohni.

Re claim 15, DeBonis teaches contacting a central portion of the lid to the TIM (Fig. 2F).  

Re claim 16, DeBonis teaches wherein applying the adhesive material comprises applying the adhesive material through a first conduit in the dispensing head (nozzle of either dispenser 125A or 125B).  

Re claim 19, DeBonis teaches wherein applying the TIM to the die comprises applying the TIM to less than an entirety surface of the die (Fig. 2D the TIM is not formed on the side surfaces of the die 140).  

Re claim 20, DeBonis teaches moving the die from a first position to a second position prior to positioning the lid over the die (Fig. 1).  

Re claim 21, DeBonis teaches a method comprising: 
applying an adhesive material (sealant 170 Fig. 2D) to a peripheral region of a substrate (package substrate 115 Fig. 2D) using a dispensing head (sealant dispenser 125B); 
applying a thermal interface material (TIM) (TIM 160) to a die (die 140) connected to the substrate using a dispensing head; and 
attaching a periphery of the lid to the substrate with the adhesive material forming an interface with the substrate, wherein attaching the periphery of the lid further comprises contacting the TIM with the lid (Fig. 2F).  

DeBonis does not explicitly teach wherein dispensing the adhesive material comprises dispensing the adhesive material using a same dispensing head as dispensing the TIM. 

However, DeBonis does teach that the sealant dispenser deposits adhesive and that the TIM dispenser dispenses adhesive ([0032]).

Zohni teaches wherein the same material can be used for TIM and sealant for lid to substrate bonding (Col. 7 lines 30-63).

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the same material for both the TIM and adhesive layer in the invention of DeBonis.  

The motivation to do so being that using the same material for both the TIM and adhesive material provides the predictable result of allowing the ordinary skilled artisan to use the same dispenser for the application of the sealant and TIM thus reducing the complexity of the package tool assembly. DeBonis teaches that the dispensers 125A and 125B can dispense the same materials thus either dispenser would be able to deposit both the TIM and adhesive material when using the same material for both uses as taught by Zohni.

Re claim 25, DeBonis and Zohni teach wherein applying the adhesive material comprises extruding the adhesive material from the dispensing head (Fig. 2D).  

Re claim 26, DeBonis and Zohni teach wherein applying the TIM comprises extruding the TIM from the dispensing head (Fig. 2D).  

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0284863 A1 (DeBonis) further in view of US 2012/0292405 A1 (Clark).

Re claim 3, DeBonis teaches the lid attach process of claim 2, but DeBonis does not explicitly teach wherein coating the die with the TIM comprises using a stamp-type dispensing head. 

However, DeBonis does teach that the TIM dispenser dispenses an adhesive ([0032]).

Clark teaches a stamp type apparatus having a dispensing head for extruding specific patterns of adhesive materials for semiconductor packaging (Fig. 3 [0003, 0024-0032]).

    PNG
    media_image1.png
    611
    495
    media_image1.png
    Greyscale
 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a stamp type dispenser of Clark to apply the TIM of DeBonis.

The motivation to do so being that using a stamp style dispenser for the viscous TIM of DeBonis overcomes common shortcomings of conventional jetting such that discrete patterns of small volumes of viscous material can be deposited without requiring precise timing control or pressures required of conventional jetting ([0004-0006])

Claims 17, 22 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0284863 A1 (DeBonis) further in view of US 8,810,028 B1 (Zohni) further in view of US 2012/0292405 A1 (Clark).

Re claim 17, DeBonis and Zohni teach the method of claim 16, and DeBonis further teaches wherein applying the TIM comprises applying the TIM through a conduit in the dispensing head (Fig. 2D) and the combination of DeBonis and Zohni teaches that it is obvious to form the TIM and adhesive of the same material such that the TIM and adhesive of DeBonis can be applied with the same dispensing head.

DeBonis does not explicitly teach wherein the TIM is applied through a second conduit within the dispensing head wherein the first conduit is separate from the second conduit.

Clark teaches a stamp type apparatus having a dispensing head for extruding specific patterns of adhesive materials for semiconductor packaging wherein the pattern forms a peripheral ring and a center portion of the same material through a first (outer annular outlet 98a) and second conduit (inner annular outlet 98b) respectively (Fig. 2-3 [0003, 0024-0032]).

    PNG
    media_image1.png
    611
    495
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    779
    528
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to use a stamp type dispenser of Clark to apply the TIM of DeBonis.

The motivation to do so being that using a stamp style dispenser for the viscous TIM of DeBonis overcomes common shortcomings of conventional jetting such that discrete patterns of small volumes of viscous material can be deposited without requiring precise timing control or pressures required of conventional jetting ([0004-0006]).

Re claims 22 and 27, DeBonis and Zohni teach the method of claim 21, but DeBonis does not explicitly teach wherein applying the TIM comprises applying the TIM simultaneously with applying the adhesive material (claim 22); nor wherein applying the TIM comprises applying the TIM using the dispensing head having a plurality of recesses (Claim 27).  

Clark teaches a stamp type apparatus having a dispensing head for extruding specific patterns of adhesive materials for semiconductor packaging wherein the pattern forms a peripheral ring and a center portion of the same material through a first (outer annular outlet 98a) and second recessed conduit (inner annular outlet 98b) respectively (Fig. 2-3 [0003, 0024-0032]).

    PNG
    media_image1.png
    611
    495
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    779
    528
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to use a stamp type dispenser of Clark to apply the TIM of DeBonis.

The motivation to do so being that using a stamp style dispenser for the viscous TIM of DeBonis overcomes common shortcomings of conventional jetting such that discrete patterns of small volumes of viscous material can be deposited without requiring precise timing control or pressures required of conventional jetting ([0004-0006]).

Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0284863 A1 (DeBonis) further in view of US 8,810,028 B1 (Zohni) further in view of US 2011/0114258 A1 (Chau).

Re claim 18, DeBonis and Zohni teach the lid attach process of claim 14, but DeBonis does not explicitly teach wherein applying the adhesive material to the peripheral region of the substrate comprises contacting the substrate with the dispensing head.  However, DeBonis uses multiple different dispensers to apply different materials on the package substrate such as for the underfill.

Chau teaches applying adhesives from a stamp-type dispensing apparatus which can apply multiple different materials of adhesive materials by using a pin to push material from a disk onto the surface of the workpiece by making contact with the workpiece ([0001-0008]).

It would have beeb obvious to one of ordinary skill in the art of the time of the invention to apply the adhesive material of DeBonis using the stamp type dispensing head of Chau.

The motivation to do so is that the stamp type dispenser of Chau provides the predictable result of using a single dispensing mechanism to apply myriad materials onto the package substrate thereby avoiding excessing machine idle time or duplicity ([0005]).

Double Patenting
Claims 1-3, 6, 14-17, 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,916,419 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Instant Application
US Pat. 8,916,419 B2
Reasons
1
1, 9, 18
Claims of the instant application are merely broader than claims of the issued patent.
2
1, 9, 18
Claims of the instant application are merely broader than claims of the issued patent.
3
2, 10, 18
Claims of the instant application are merely broader than claims of the issued patent.
6
1, 9, 18
Claims of the instant application are merely broader than claims of the issued patent.
14
1, 9, 18
Claims of the instant application are merely broader than claims of the issued patent.
15
1, 9, 18
Claims of the instant application are merely broader than claims of the issued patent.
16
4, 13, 19
Claims of the instant application are merely broader than claims of the issued patent.
17
4, 13, 19
Claims of the instant application are merely broader than claims of the issued patent.
21
1, 9, 18
Claims of the instant application are merely broader than claims of the issued patent.
22
1, 9, 18
Claims of the instant application are merely broader than claims of the issued patent.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812